10 So. 3d 1201 (2009)
Jim ATTERHOLT, Insurance Commissioner of the Department of Insurance of the State of Indiana, as Liquidator of Medical Savings Insurance Company, Petitioner,
v.
Jennifer B. CHACE, Gregory R. Chace and Nancy Smythe, on behalf of themselves and all others similarly situated, Respondents.
No. 4D09-658.
District Court of Appeal of Florida, Fourth District.
June 17, 2009.
Shelley H. Leinicke of Wicker, Smith, O'Hara, McCoy & Ford, P.A., Fort Lauderdale, for petitioner.
Bard D. Rockenbach of Burlington & Rockenbach, P.A., West Palm Beach, and Louis Silber of Silber, Valente & Davis, West Palm Beach, for respondents.
PER CURIAM.
We grant the petition for writ of certiorari in part and deny in part. Any further proceedings against Medical Savings Insurance Company, its officers, and employees shall be stayed. The case below shall proceed insofar as it concerns the fraudulent misconduct of the Florida attorneys for Medical Savings. Respondents may continue to pursue discovery on that issue. As to the circuit court's discovery rulings, we find no departure from the essential requirements of law.
GROSS, C.J., FARMER and DAMOORGIAN, JJ., concur.